Blanchard, J.,
dissents on the authority of State vs. Hughes, 29 La. Ann. 514, and State vs. Gilcrease, 26 La. Ann. 622. The testimony of the witness Phil Simon was offered by the prosecution to prove motive, and, therefore, had a direct bearing on the case. The single remark of the accused which he overheard and testified to was but part of a conversation. It should have been excluded. It cannot be considered as part of the res gestae, for it was some thirty minutes later that the killing occurred.
Rehearing refused